Title: To Benjamin Franklin from Joseph Banks, 7 November 1783
From: Banks, Joseph
To: Franklin, Benjamin


          
            
              Dear Sir
              Soho Square Nov. 7. 1783
            
            Yesterday Evening I opend the Session of the Royal Society by reading to them your two Communications upon the subject of the Aerostatique Machines lately executed in France & I can Assure you without Flattery that an Evident pleasure was visible in the manner in which they receivd your return (as they Considerd it) to Philosophical amusements after having so long being detaind from them by business so inimical to Science.
            Whether you would chuse to have these Essays printed in the Philosophical transactions is a Question to which I should be much obligd to you for an answer the reason against it is that during the Long Vacation of the Society the business is much more developd than it was when you Communicated the reason why they should be printed is that as far as they go they are distinctly & well written in short unless you intend to amuse your Leisure by giving some more general detail of what has been done on this subject I should have no doubt of the propriety of Printing them & will answer for the readyness of the Committee of Papers to give their approbation.
            Beleive me there are many here who would rejoice to see you again in your old haunts to which I do not doubt you feel some inclination to return & none more than Your Faithfull Servant
            
              Jos: Banks
            
          
          
            We are told by the newspapers that a Ballon has been let fly from London I know nothing relative to the particulars but I think I see an inclination in the more respectable part of the R. S. to guard against the Ballomania which has prevaild in & not to patronize Ballons merely on account of their rising in the

atmosphere till some experiment likely to prove beneficial either to Society or Science is proposd to be annext to them
          
        